                                                                       345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                             New York, NY 10001
AMoskowitz@mb-llp.com                                                          Phone: (212) 221-7999
                                                                                  Fax: (212) 398-8835




                                                      April 8, 2020



BY ECF

Hon. Jesse M. Furman
United States District Judge
United States District Courthouse
40 Centre Street
New York, NY 10007

               Re:     United States v. Blondet, et al.
                           16 Cr 387 (JMF)
Dear Judge Furman:

               This emergency letter motion is respectfully submitted on behalf of defendant
William Vasquez-Baez, who is currently incarcerated at MDC Brooklyn pending trial, to request
that the Court direct the Bureau of Prisons immediately to provide Mr. Vasquez-Baez with
medical attention.

                Mr. Vasquez-Baez is approximately 53 years old and asthmatic and therefore
among the group for whom COVID-19 poses the highest risk. On Wednesday, April 1, 2020, I
learned from Mr. Vasquez-Baez’s family that he was suffering from fever, shortness of breath,
and body aches, and that personnel at the MDC had refused to provide him with medical
attention, instead insisting that his symptoms were all in his head.. I immediately informed
Nicole McFarland, counsel for the MDC and MCC, that Mr. Vasquez-Baez was ill with
symptoms consistent with COVID-19 and requested that she ensure he receive appropriate
medical attention. She responded by stating that she had forwarded my concerns to the MDC—
but the MDC took no action.

               On April 2, 2020, I requested a legal call with my client, so that I could inform
him of recent developments in his case and confirm his family’s report concerning his health.

               On April 3, 2020, I learned from Mr. Vasquez-Baez’s wife that his symptoms
continued to worsen, and that MDC personnel, rather than providing medical attention, had
instead locked Mr. Vasquez-Baez and his cellmate in their cell for two days, refusing even to let
them bathe.
Hon. Jesse M. Furman
April 8, 2020
Page 2


                On April 4, 2020, the MDC informed me that my request for a legal call had been
“forwarded to the appropriate department.” On April 6, 2020, no call having been scheduled in
the interim, I again requested that the MDC set up a legal call. Shortly thereafter, I learned from
Mr. Vasquez-Baez’s wife that he remained locked in his cell, that his symptoms continued to
worsen, and that he was still being refused medical attention.

               I finally received a legal call with my client this morning, in which Mr. Vasquez-
Baez, who is audibly ill, confirmed that he continues to suffer from fever, body aches, persistent
dry cough, and shortness of breath. Other than taking his temperature, MDC personnel have
refused to provide him with medical attention of any kind, and he has not been permitted to see a
doctor.

               Accordingly, I respectfully request that the Court enter an order directing the
Bureau of Prisons immediately to provide Mr. Vasquez-Baez with appropriate medical attention
and treatment and that the MDC be required to provide the Court and counsel with a report on
Mr. Vasquez Baez’s medical condition and the treatment provided to him.

                Thank you in advance for your consideration of this request.



                                                            Respectfully submitted,



                                                            Avraham C. Moskowitz
                                                            Christopher R. Neff

cc:    AUSA Andrew Thomas (by ECF)
       AUSA Lara Pomerantz (by ECF)
       AUSA Allison Nichols (by ECF)




      Application GRANTED on consent. See ECF No. 402. The Bureau of Prisons shall immediately provide
      Mr. Vasquez-Baez with appropriate medical attention and treatment and, no later than April 13, 2020, at 10 a.m.
      shall provide, through counsel for the Government, a report on Mr. Vasquez Baez’s medical condition and
      the treatment provided to him. The Clerk of Court is directed to terminate ECF No. 398.

                                                  SO ORDERED.




                                                  April 8, 2020
